Title: To James Madison from Louis-André Pichon, 28 June 1802
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Georgetown le 9. messidor an 10.(le 28. Juin 1802.)
Parmi les affaires de prises demeurées pendantes Se trouve celle de la Diane, bâtiment de la République armé et commissionné à la Guadeloupe; Monsieur le Sécrétaire de la Trésorerie a differé de la regler, afin d’éclaireir la nature de quelques réclamations dont cette prise fait l’objet. Les Recherches ont fait connaitre que des Sujets Britanniques, habitans de l’isle de Nevis, ont présenté requête à la cour du district de Pensilvanie à l’effet d’obtenir la restitution du navire qui parait avoir appartenu primitivement aux réclamans: ceux ci appuyent leur demande.
1e. Sur ce que ce Bâtiment, originairement armé en course par eux avec commission de Sa Majesté Britannique, a été enlevé par partie de Son Equipage du port de Nevis, conduit à St. Eustache et de là à la Guadeloupe où il a été commissionné par les agens de la République Française.
2e. Sur ce que rien ne prouve que le bâtiment ait été condamné Judiciarement, Sous l’autorité de la france, avant d’être commissioné par elle.
La Diane a été condamnée par la cour de District le 2 9bre. 1800 (postérieurement au traité): c’est le 9. Xbre. Suivant que l’action Susditte a été intentée et, en ce moment, les demandeurs Sont occupés à recueillir les preuves nécéssaires au Soutien de leur requête.
Tel est l’éxposé que Mr. le Sécrétaire de la Trésorerie à bien voulu me transmettre et dans Sa lettre d’envoi il m’invite à intervenir dans ce procès de concert avec les Etats Unis qui Sont défendeurs, et à réclamer, devant la cour, le bâtiment comme devant être tendu à la République en vertu du traité: c’est Sur cet état de choses que Je prends la liberté, Monsieur, d’appeller vôtre attention.
L’action intentée devant la cour de district, par les propriétaires primitifs de la Diane, a pour but de prouver que ce bâtiment n’était pas légalement Français au moment de Sa capture et Si l’action était admise l’opinion de Mr. Le Sécrétaire de la Trésorerie semble être que les Etats Unis n’auraient rien à restituer à la France.
Vous verrez, Monsieur, au premier coup d’œil que Je ne pourrais intervenir dans un procès dont l’objet est de mettre en doute la propriété de la République Sur la Diane Sans admettre des principes que Je regarde comme dérogatoires au respect que Se doit tout Gouvernement. Je ne puis croire d’après cela que Mr. Le President des Etats Unis fasse dépendre de l’issue de ce procès la restitution à laquelle la République a droit.
Je n’entrerai point, Monsieur, dans le detail des raisonnemens qui viennent à l’appui de ces opinions. Il me Suffit de dire que l’action intentée devant la cour de district me parait être absolument étrangère à la République Française dont les droits Sont constatés par le traité, la commission du Bâtiment et la date de Sa condamnation. Si, comme Je m’en flatte, Monsieur, cette opinion est celle de Mr. le Président des Etats Unis Je vous prie de vouloir bien en obtenir les directions nécéssaires pour lever les obstacles qui S’opposent à la restitution de cette propriété. Agréez, Monsieur, l’assurance de mes Respects et de ma haute consideration.
L. A. Pichon
 
Condensed Translation
Among the prize cases still undecided is that of the Diane, a French public ship commissioned in Guadeloupe. The secretary of the treasury has declined to decide this case until certain claims, of which this prize is the object, are cleared up. Some British subjects from the island of Nevis have petitioned the district court of Pennsylvania for restitution of the vessel, which appears to have belonged to them originally. They support their claim with the following: (1) that the ship, originally commissioned as a privateer by the king of Great Britain, was taken by a part of its crew to St. Eustatius and then to Guadeloupe, where it was commissioned by agents of the French republic; and (2) that there is no proof that the ship was legally condemned, under French authority, before being commissioned by France. The Diane was condemned in U.S. district court on 2 Nov. 1800 (after the treaty); it was on 9 Dec. 1800 that the aforementioned action was brought. At this moment, the petitioners are occupied in collecting the necessary proofs in support of their petition.
States that this is the explanation given him by the secretary of the treasury, who invited him to intervene in this process in concert with the U.S., which is the defendant, to claim the ship for France by virtue of the treaty. The object of the action brought by the original owners of the Diane is to prove that the ship was not legally French at the moment of its capture. If this is the decision, then the opinion of the secretary of the treasury seems to be that the U.S. would have nothing to restore to France.
Explains that he cannot intervene in a process by which French ownership of the Diane is put in doubt without admitting to principles that he regards as derogatory to the respect owed all governments. He cannot believe that the president would make the restitution, to which France has a right, dependent on the outcome of this proceeding. Observes that he will not enter into the reasoning that supports this opinion but will only say that the action brought before the district court appears to be completely irrelevant to the French republic, whose rights are established by the treaty, the ship’s commission, and the date of condemnation. If this opinion is that of the president, asks JM to obtain the necessary directions to restore this property to France.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). Docketed by Wagner.


